Citation Nr: 1801122	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a major depressive disorder, an adjustment disorder with depression and anxiety, a panic disorder with agoraphobia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel





INTRODUCTION

The Veteran served in the Army from May 1985 to August 1985 and the Air Force from February 1991 to March 1991, February 2002 to September 2002, and November 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A Supplemental Statement of the Case (SSOC) was issued by the RO in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  To date, the Veteran has not received a VA psychiatric examination, and the Board finds a VA examination is necessary to determine the current nature and etiology of the Veteran's acquired psychiatric disability. During the period on appeal, the Veteran has been diagnosed with a major depressive disorder, an adjustment disorder with depression and anxiety, panic disorder with agoraphobia, and posttraumatic stress disorder (PTSD). 

The Veteran's service treatment records (STRs) do not indicate any treatment for or symptoms or complaints related to a psychiatric disability. However, the Veteran reports that his job assignment as a beneficiary assistance counseling coordinator from February 2002 to September 2008 caused him to develop anxiety and depression as he would have to handle the issues of other service members and their families. The Veteran indicated he did not seek treatment at the time because he was hoping to be promoted and was nearing retirement age and did not want to risk his promotion or retirement because of perceived mental health disabilities. 

The Veteran's treatment records also indicate an incident, which the Veteran reports occurred in the late-1990s, in which the Veteran was in MOPP gear when a tent collapsed. The Veteran reported he had a difficult time getting out of the tent and feared for his life at that time. Since that time, the Veteran reports he gets anxiety about having things on his head. 

The Veteran's treatment records also indicate other stressors including marital issues, difficult relationships with his children, death of a friend and family member, and employment concerns. 

In July 2013, the Veteran's VA treatment provider indicated that the Veteran's psychiatric disabilities may be related to the incident in which the tent collapsed. The treatment provider also indicated the Veteran may be experiencing secondary traumatization related to his role as a beneficiary assistance counseling coordinator as he was given great responsibility in caring for the social and emotional needs of other service members and their families without having an outlet to release the stress as the information he was provided was confidential.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to request more information about the timing of the incident in training in which the tent collapsed on him while he was wearing the MOPP gear. The RO should determine whether this incident occurred during a period of active duty.

2. After completing the foregoing development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed mental disorder. 

For any diagnosed mental disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that the disorder is related to an injury, disease, or event during the period of active service. The examiner should specifically comment on the Veteran's time as a beneficiary assistance counseling coordinator and his experience of being in a collapsed tent wearing MOPP gear.

The claims folder should be made available to the examiner for review. The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record. In particular, the examiner should consider, and comment upon as necessary, the private medical records and VA medical records showing a history of or diagnosis of anxiety and depression.

3. After the foregoing development has been completed, adjudicate the claim for service connection for an acquired psychiatric disorder, to include anxiety and depression. If the benefits sought are denied, furnish the Veteran a SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

